                                      REDACTED VERSION OF
Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 1 of 8

                                      DOCUMENT SOUGHT TO BE
                                      SEALED
                        Exhibit 
        Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 2 of 8


From:             Lazarus, Eli M.
To:               Ben Siegel
Cc:               byrd@whafh.com; dejong@whafh.com; robl@hbsslaw.com; Richman, Cynthia; Swanson, Daniel G.; Srinivasan,
                  Jay P.; Phillips, Harry; Dettmer, Ethan; Craig, Dana Lynn; Singer, Corey G.
Subject:          RE: Apple App Store Antitrust
Date:             Friday, February 21, 2020 4:37:06 PM
Attachments:      Apple App Store Antitrust Custodian Information.pdf


All,

Regarding the subpoena we have drafted to serve on Google and the request this afternoon from
Rob and Ben to have until next Friday to consider whether to jointly serve, we will wait until
Wednesday, February 26 for Plaintiffs’ decision, but will then serve the subpoena, jointly with
Plaintiffs or for Apple alone.

Regarding the list of Apple employees who have received DRNs, our position is unchanged that that
list reflects the thinking of Apple’s lawyers in preparation for litigation and is protected by the work
product doctrine. However, in response to Plaintiffs’ requests for information regarding Apple’s
custodians, Apple provides the attached chart containing its custodians’ names, job titles,
employment dates, and reporting relationships (current manager and current direct reports). As
previously discussed, Apple does not maintain organizational charts in the ordinary course of
business, and the current reporting relationship information provided in the chart is the most
analogous information available given that Apple does not have organizational charts.

Separately, Apple agrees to add Matt Fischer to its custodian list. We have included Fischer in the
attached chart.

Eli

Eli Lazarus


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com


From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Friday, February 21, 2020 1:26 PM
To: Ben Siegel <bens@hbsslaw.com>
Cc: byrd@whafh.com; dejong@whafh.com; robl@hbsslaw.com; Richman, Cynthia
<CRichman@gibsondunn.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>; Srinivasan, Jay
P. <JSrinivasan@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>
Subject: Re: Apple App Store Antitrust

Thanks, Ben. I will call Rob at 2.
      Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 3 of 8


Sent from my iPhone



     On Feb 21, 2020, at 12:29, Ben Siegel <bens@hbsslaw.com> wrote:

      [External Email]
     Eli, Rob and I just left you a VM. We would like to discuss after lunch. Can you call Rob
     at 2 pm (206-268-9304), and then he will conference me in?

     Thanks, Ben


     Ben Siegel | Hagens Berman Sobol Shapiro LLP | Direct: (510) 725-3036


     From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
     Sent: Wednesday, February 19, 2020 4:12 PM
     To: Byrd, Rachele <Byrd@whafh.com>; Ben Siegel <bens@hbsslaw.com>; DeJong,
     Brittany <dejong@whafh.com>; Rob Lopez <robl@hbsslaw.com>
     Cc: Richman, Cynthia <CRichman@gibsondunn.com>; Swanson, Daniel G.
     <DSwanson@gibsondunn.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
     Phillips, Harry <HPhillips2@gibsondunn.com>
     Subject: RE: Apple App Store Antitrust

     Ben and Rachele, thanks for your emails. We understand you are considering this
     issue. Please let us know by COB on Friday whether your clients will be joining. If we
     don’t hear from you by then, we will proceed to serve on behalf of Apple alone.
     Eli

     Eli Lazarus


     GIBSON DUNN
     Gibson, Dunn & Crutcher LLP
     555 Mission Street, San Francisco, CA 94105-0921
     Tel +1 415.393.8340 • Fax +1 415.374.8496
     ELazarus@gibsondunn.com • www.gibsondunn.com


     From: Byrd, Rachele <Byrd@whafh.com>
     Sent: Tuesday, February 18, 2020 3:44 PM
     To: 'Ben Siegel' <bens@hbsslaw.com>; Lazarus, Eli M. <ELazarus@gibsondunn.com>;
     DeJong, Brittany <dejong@whafh.com>; Rob Lopez <robl@hbsslaw.com>
     Cc: Richman, Cynthia <CRichman@gibsondunn.com>; Swanson, Daniel G.
     <DSwanson@gibsondunn.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
     Phillips, Harry <HPhillips2@gibsondunn.com>
     Subject: RE: Apple App Store Antitrust

     [External Email]
Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 4 of 8


Eli,
We are also considering this. In the meantime, we note that Terrell is no longer a
named plaintiff.
Rachele


                                        Rachele R. Byrd
                                        byrd@whafh.com
 <mime-attachment.jpg>                  Tel: 619-239-4599
                                        Wolf Haldenstein Adler Freeman & Herz LLP
                                        750 B Street, Suite 1820, San Diego, CA 92101
                                        www.whafh.com



From: Ben Siegel [mailto:bens@hbsslaw.com]
Sent: Tuesday, February 18, 2020 2:33 PM
To: Lazarus, Eli M.; Byrd, Rachele; DeJong, Brittany; Rob Lopez
Cc: Richman, Cynthia; Swanson, Daniel G.; Srinivasan, Jay P.; Phillips, Harry
Subject: RE: Apple App Store Antitrust

Eli, Thank you for your email. We are reviewing the proposed detailed third-party
document subpoena to Alphabet Inc. To determine if it we would like to jointly
serve subpoena and if so, whether we have proposed edits to the subpoena, etc.,
will of course take time. We will share our thoughts with you after our review.

Thanks, Ben



Ben Siegel | Hagens Berman Sobol Shapiro LLP | Direct: (510) 725-3036


From: Lazarus, Eli M. <ELazarus@gibsondunn.com>
Sent: Tuesday, February 18, 2020 1:13 AM
To: Byrd, Rachele <Byrd@whafh.com>; DeJong, Brittany <dejong@whafh.com>; Rob
Lopez <robl@hbsslaw.com>; Ben Siegel <bens@hbsslaw.com>
Cc: Richman, Cynthia <CRichman@gibsondunn.com>; Swanson, Daniel G.
<DSwanson@gibsondunn.com>; Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>;
Phillips, Harry <HPhillips2@gibsondunn.com>
Subject: Apple App Store Antitrust

Rachele, Brittany, Rob, Ben:
Please be advised that we intend to serve the attached third-party document subpoena
on Alphabet Inc., likely early this week. Please let us know if Plaintiffs would like to do
so jointly.
Thanks,
Eli
Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 5 of 8


Eli Lazarus


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8340 • Fax +1 415.374.8496
ELazarus@gibsondunn.com • www.gibsondunn.com



This message may contain confidential and privileged information for the sole use
of the intended recipient. Any review, disclosure, distribution by others or
forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately
delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding
the firm and/or our privacy policy.


PRIVILEGED & CONFIDENTIAL: This e-mail message (and any attachments) is for the
exclusive use of the intended recipient(s) and likely contains confidential and privileged
information. It is the property of the law firm Hagens Berman Sobol Shapiro LLP. Do not
disseminate this email, its content, or any attachments without approval of Hagens Berman. If
you are not the intended recipient, please do not read, distribute, or take any other action in
reliance upon this message. If you have received this email in error, please notify the sender
immediately by return e-mail and promptly delete this message and its attachments from your
computer system. Be advised that no privileges are waived by the transmission of this
message.


This message may contain confidential and privileged information for the sole use
of the intended recipient. Any review, disclosure, distribution by others or
forwarding without express permission is strictly prohibited. If it has been sent to
you in error, please reply to advise the sender of the error and then immediately
delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding
the firm and/or our privacy policy.
                    Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 6 of 8
/Ŷ ƌĞ ƉƉůĞ ŝWŚŽŶĞ ŶƚŝƚƌƵƐƚ >ŝƚŝŐĂƚŝŽŶ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϭͲĐǀͲϬϲϳϭϰͲz'Z                                                ,/',>z KE&/Ed/> ͲͲ ddKZEz^Ζ z^ KE>z
ĂŵĞƌŽŶ ǀ͘ ƉƉůĞ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϵͲĐǀͲϬϯϬϳϰͲz'Z


                         DĂŶĂŐĞƌ ĂƐ ŽĨ :ĂŶ͘                                                                      ŝƌĞĐƚ ZĞƉŽƌƚƐ ĂƐ ŽĨ :ĂŶ͘ ϯϭ͕ ϮϬϮϬ
ƉƉůĞ ƵƐƚŽĚŝĂŶ          ϯϭ͕ ϮϬϮϬ           WŽƐŝƚŝŽŶƐ
ĂůĞ ĂŐǁĞůů             DŝŬĞ dŚŽƌŶďĞƌƌǇ    ĂƚĂ DĂŶĂŐĞƌ Ϯ ;ϬϲͬϮϭͬϮϬϭϵͿ
;DW ŝƐĐŽǀĞƌǇ &ƌĂƵĚ h^Ϳ                    ŶŐƌŐ WƌŽũĞĐƚͬWƌŐŵ DŐƌ Ϯ ;ϬϴͬϬϭͬϮϬϭϰͿ


DĂƌǇ ŶŶ ƌƵŶƐŽŶ                 ^ƚŽŶĞǇ 'ĂŵďůĞ            DĂƌŬĞƚŝŶŐ DŐƌ ϭ ;ϬϵͬϯϬͬϮϬϭϳͿ
;KK'^ Ͳ ƉƉ ZĞǀŝĞǁĞƌƐͿ                                   ^t Y ŶŐ ^ƵƉǀ ;ϬϰͬϮϭͬϮϬϭϮͿ
                                                          ^ŽĨƚǁĂƌĞ dĞĐŚŶŝĐŝĂŶ ;ϬϵͬϮϰͬϮϬϭϭͿ
                                                          ^ŽĨƚǁĂƌĞ dĞĐŚŶŝĐŝĂŶ ϰ ;ϬϯͬϭϭͬϮϬϭϬͿ
                                                          ^ŽĨƚǁĂƌĞ dĞĐŚŶŝĐŝĂŶ ϱ ;ϭϬͬϮϰͬϮϬϬϵͿ
                                                          'ĞŶŝƵƐ ĚŵŝŶ ;ϬϲͬϮϯͬϮϬϬϴͿ
                                                          /ŶǀĞŶƚŽƌǇ ^ƉĞĐŝĂůŝƐƚ ;ϬϰͬϭϭͬϮϬϬϲͿ
                                                          DĂĐ ^ƉĞĐŝĂůŝƐƚ ;ϬϭͬϮϯͬϮϬϬϲͿ
                                                          DĂĐ ^ƉĞĐŝĂůŝƐƚ / ;ϭϮͬϭϭͬϮϬϬϱͿ
                                                          DĂĐ ^ƉĞĐŝĂůŝƐƚ ;ϭϬͬϭϱͬϮϬϬϱͿ
                                                          DĂĐ ^ƉĞĐŝĂůŝƐƚ / ;ϬϭͬϮϭͬϮϬϬϱͿ
ĚĚǇ ƵĞ                         dŝŵ ŽŽŬ                 ^ĞŶŝŽƌ sŝĐĞ WƌĞƐŝĚĞŶƚ ;ϬϴͬϮϰͬϮϬϭϭͿ
;/ŶƚĞƌŶĞƚ ^t Θ ^ĞƌǀŝĐĞƐͿ                                  sŝĐĞ WƌĞƐŝĚĞŶƚ ;ϬϲͬϬϭͬϮϬϬϬͿ
                                                          /^Θd ŝƌĞĐƚŽƌ ;ϬϭͬϬϭͬϭϵϵϴͿ
                                                          /ŶĨŽ ^ǇƐƚĞŵƐ DĂŶĂŐĞƌ /// ;ϭϭͬϮϵͬϭϵϵϯͿ
                                                          /ŶĨŽ ^ǇƐƚĞŵƐ DĂŶĂŐĞƌ // ;ϭϭͬϬϱͬϭϵϵϭͿ
                                                          D/^ WƌŽũĞĐƚ >ĞĂĚĞƌ  ;ϭϭͬϬϱͬϭϵϵϬͿ
                                                          /ŶĨŽ dĞĐŚ ĞǀĞůŽƉĞƌ // ;ϬϭͬϬϮͬϭϵϵϬͿ
                                                          WƌŽŐƌĂŵŵĞƌͬŶĂůǇƐƚ  ;ϬϳͬϬϯͬϭϵϴϵͿ
                                                          ŶĂůǇƐƚ ^ƵƉƉŽƌƚ  ;ϬϭͬϬϯͬϭϵϴϵͿ




DĂƚƚ &ŝƐĐŚĞƌ                     WŚŝů ^ĐŚŝůůĞƌ            ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ sW ;ϬϵͬϭϳͬϮϬϭϲͿ
;h^ ƉƉ ^ƚŽƌĞͿ                                            ůůŝĂŶĐĞͬWĂƌƚŶĞƌ ^ƌ ŝƌ ;ϭϮͬϬϯͬϮϬϭϮͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ ŝƌ ;ϬϭͬϮϴͬϮϬϬϴͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ ϯ ;ϬϳͬϬϭͬϮϬϬϳͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ Ϯ ;ϭϮͬϬϭͬϮϬϬϲͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ ϭ ;ϬϵͬϭϳͬϮϬϬϱͿ
                                                          WƌŽĚƵĐƚ DĂƌŬĞƚŝŶŐ DŐƌ ^ƌ ;ϬϴͬϭϴͬϮϬϬϯͿ  ,ŝƌĞͬZĞŚŝƌĞ
                                                          WƌŽũĞĐƚ DĂŶĂŐĞƌ ;ϬϱͬϮϬͬϮϬϬϯͿ dDW

^ŵŽŬĞǇ &ŽŶƚĂŝŶĞ                  DĂƚƚ &ŝƐĐŚĞƌ             ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ ŝƌ ;ϬϯͬϮϳͬϮϬϭϳͿ
;ƉƉ ^ƚŽƌĞ͗ ĚŝƚŽƌŝĂůͿ                                    DĂŶĂŐĞƌ ϯ ;ϬϭͬϭϵͬϮϬϭϲͿ




ƌŝĐ &ƌŝĞĚŵĂŶ                    DŝŬĞ ďďŽƚƚ              ^t ĞǀĞůŽƉ DŐƌ ϰ ;ϬϯͬϮϳͬϮϬϭϲͿ
;&Zͺh^Ϳ                                                 ^t ŶŐ ƉƉƐ DŐƌ ϯ ;ϬϵͬϮϭͬϮϬϭϯͿ
                                                          ^t ŶŐ ƉƉƐ DŐƌ Ϯ ;ϬϭͬϮϴͬϮϬϭϯͿ
                                                          ^ŽĨƚǁĂƌĞ ŶŐŝŶĞĞƌ ƉƉƐ ϱ ;ϬϳͬϭϲͬϮϬϭϮͿ

ƌŝĐ 'ƌĂǇ                        DĂƚƚ ZĂŝůŽ               WƌŽĚƵĐĞƌ ŝƌ ;ϬϱͬϬϳͬϮϬϬϳͿ
;DW ^ƵďƐ WƌŝĐĞ ƉƉ                                       DĂƌŬĞƚŝŶŐ DŐƌ ϯ ;ϬϲͬϬϯͬϮϬϬϲͿ
ŽŵŵĞƌĐĞ h^Ϳ                                              DĂƌŬĞƚŝŶŐ DĂŶĂŐĞƌ ^ƌ // ;ϭϬͬϭϬͬϮϬϬϱͿ
                    Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 7 of 8
/Ŷ ƌĞ ƉƉůĞ ŝWŚŽŶĞ ŶƚŝƚƌƵƐƚ >ŝƚŝŐĂƚŝŽŶ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϭͲĐǀͲϬϲϳϭϰͲz'Z                                   ,/',>z KE&/Ed/> ͲͲ ddKZEz^Ζ z^ KE>z
ĂŵĞƌŽŶ ǀ͘ ƉƉůĞ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϵͲĐǀͲϬϯϬϳϰͲz'Z


                                 DĂŶĂŐĞƌ ĂƐ ŽĨ :ĂŶ͘                                                 ŝƌĞĐƚ ZĞƉŽƌƚƐ ĂƐ ŽĨ :ĂŶ͘ ϯϭ͕ ϮϬϮϬ
ƉƉůĞ ƵƐƚŽĚŝĂŶ                  ϯϭ͕ ϮϬϮϬ            WŽƐŝƚŝŽŶƐ
ĚĂŵ ,ĂŵŵĞƌ                      sŝƌĞƐŚ ZĂŵĚĂƚŵŝƐŝĞƌ dŚƌĞĂƚ /ŶƚĞůůŝŐĞŶĐĞ DŐƌ Ϯ ;ϬϲͬϮϭͬϮϬϭϵͿ
;^ZͿ                                               ^t ĞǀĞůŽƉ DŐƌ Ϯ ;ϬϵͬϮϵͬϮϬϭϴͿ
                                                     ^t ĞǀĞůŽƉ DŐƌ ϭ ;ϬϮͬϮϮͬϮϬϭϳͿ
                                                     ^t ĞǀĞůŽƉ ŶŐ ϰ ;ϬϯͬϯϬͬϮϬϭϱͿ
                                                     ^t ĞǀĞůŽƉ ŶŐ ϯ ;ϭϬͬϮϭͬϮϬϭϯͿ




͘<͘ ;ŚƌŝƐƚŽƉŚĞƌͿ ,ĂƵŶ          ZŽŶ KŬĂŵŽƚŽ              ůůŝĂŶĐĞͬWĂƌƚŶĞƌ ^ƌ ŝƌ ;ϬϭͬϮϭͬϮϬϬϲͿ
;d^Ϳ                                                     ŶŐŝŶĞĞƌŝŶŐ ŝƌĞĐƚŽƌ ^ƌ ;ϭϭͬϬϭͬϮϬϬϯͿ
                                                          ŶŐŝŶĞĞƌŝŶŐ ŝƌĞĐƚŽƌ ;ϬϯͬϬϮͬϭϵϵϴͿ
                                                          ŵƉůŽǇĞĞ ,ŝƌĞͬZĞŚŝƌĞ ;ϬϰͬϬϵͬϭϵϵϲͿ
                                                          >ĞĨƚ ƉƉůĞ ;ϭϬͬϮϳͬϭϵϵϱͿ
                                                          ŶŐƌͬ^ĐŝĞŶƚŝƐƚ // ^ƌ ;ϬϰͬϬϭͬϭϵϵϱͿ
                                                          ĞǀĞůŽƉĞƌ ^ƵƉƉŽƌƚ DŐƌ // ;ϬϭͬϭϱͬϭϵϵϰͿ
                                                          ĞǀĞůŽƉĞƌ ŶŐƌ ^ƵƉƉŽƌƚ s ;ϭϭͬϮϬͬϭϵϵϮͿ
                                                          ĞǀĞůŽƉĞƌ ŶŐƌ ^ƵƉƉŽƌƚ /s ;ϬϭͬϭϱͬϭϵϵϮͿ
                                                          ĞǀĞůŽƉĞƌ ŶŐƌ ^ƵƉƉŽƌƚ /// ;ϬϭͬϭϱͬϭϵϵϭͿ
                                                          ĞǀĞůŽƉĞƌ ŶŐƌ ^ƵƉƉŽƌƚ // ;ϬϭͬϭϱͬϭϵϵϬͿ
dƌǇƐƚĂŶ <ŽƐŵǇŶŬĂ                 ZŽŶ KŬĂŵŽƚŽ              DĂƌŬĞƚŝŶŐ ^ƌ ŝƌ ;ϬϵͬϯϬͬϮϬϭϳͿ
;KK'^ Ͳ ƉƉ ZĞǀŝĞǁĞƌƐͿ                                   DĂƌŬĞƚŝŶŐ ŝƌ ;ϬϵͬϭϵͬϮϬϭϲͿ
                                                          ^t ĞǀĞůŽƉ DŐƌ ϯ ;ϬϳͬϬϭͬϮϬϭϭͿ




ZŽŶ KŬĂŵŽƚŽ                      WŚŝů ^ĐŚŝůůĞƌ            ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ sW ;ϬϭͬϮϱͬϮϬϬϲͿ
;ttZ Ͳ ĚŵŝŶͿ                                            sŝĐĞ WƌĞƐŝĚĞŶƚ ;ϬϱͬϬϳͬϮϬϬϭͿ




ĂƌƐŽŶ KůŝǀĞƌ                    DĂƚƚ &ŝƐĐŚĞƌ             ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ ŝƌ ;ϬϲͬϮϱͬϮϬϭϴͿ
;ƉƉ ^ƚŽƌĞ͗ ƵƐŝŶĞƐƐ                                      ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ ϯ ;ϬϵͬϯϬͬϮϬϭϳͿ
DĂŶĂŐĞŵĞŶƚͿ                                               ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ Ϯ ;ϬϵͬϭϳͬϮϬϭϲͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌ DŐƌ ϭ ;ϬϰͬϬϭͬϮϬϭϱͿ
                                                          ůůŝĂŶĐĞͬWĂƌƚŶĞƌ ^ƉĞĐ ϰ ;ϬϵͬϬϯͬϮϬϭϯͿ
                                                          D /ŶƚĞƌŶ ;ϬϲͬϭϴͬϮϬϭϮͿ
                    Case 4:20-cv-05640-YGR Document 183-3 Filed 12/11/20 Page 8 of 8
/Ŷ ƌĞ ƉƉůĞ ŝWŚŽŶĞ ŶƚŝƚƌƵƐƚ >ŝƚŝŐĂƚŝŽŶ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϭͲĐǀͲϬϲϳϭϰͲz'Z                                 ,/',>z KE&/Ed/> ͲͲ ddKZEz^Ζ z^ KE>z
ĂŵĞƌŽŶ ǀ͘ ƉƉůĞ ͕ ĂƐĞ EŽ͘ ϰ͗ϭϵͲĐǀͲϬϯϬϳϰͲz'Z


                          DĂŶĂŐĞƌ ĂƐ ŽĨ :ĂŶ͘                                                      ŝƌĞĐƚ ZĞƉŽƌƚƐ ĂƐ ŽĨ :ĂŶ͘ ϯϭ͕ ϮϬϮϬ
ƉƉůĞ ƵƐƚŽĚŝĂŶ           ϯϭ͕ ϮϬϮϬ           WŽƐŝƚŝŽŶƐ
WŚŝů ^ĐŚŝůůĞƌ             dŝŵ ŽŽŬ           ^ĞŶŝŽƌ sŝĐĞ WƌĞƐŝĚĞŶƚ ;ϬϮͬϬϭͬϮϬϬϮͿ
;WƌŽĚƵĐƚ DĂƌŬĞƚŝŶŐ ĚŵŝŶͿ                    sW ;ϬϯͬϬϯͬϭϵϵϳͿ ŵƉůŽǇĞĞ ,ŝƌĞͬZĞŚŝƌĞ
                                             >ĞĨƚ ƉƉůĞ ;ϭϬͬϬϭͬϭϵϵϯͿ
                                             WƌŽĚƵĐƚ DĂƌŬĞƚŝŶŐ DŐƌ /// ;ϭϬͬϬϮͬϭϵϵϮͿ
                                             DŐƌ͘ DŬƚŐ WƌŽĚƵĐƚƐ ;ϬϵͬϮϬͬϭϵϵϭͿ
                                             ^ƉĞĐ͘ DŬƚŐ ^ĞŐŵĞŶƚ ^ƌ ;ϭϬͬϬϮͬϭϵϵϬͿ
                                             DŐƌ͘ DŬƚ ĞǀĞůŽƉŵĞŶƚ ;ϭϬͬϬϮͬϭϵϴϵͿ
                                             DĂƌŬĞƚ ĞǀĞůŽƉŵĞŶƚ ^ƉĞĐ  ;ϬϳͬϭϵͬϭϵϴϴͿ
                                             ^ƉĞĐ͘ ^ĂůĞƐ Ğǀ͘ ^ƌ ;ϬϱͬϬϮͬϭϵϴϴͿ
                                             ZĞƉ͘ DŬƚŐ͘ ^ƵƉƉŽƌƚ  ;ϬϰͬϬϮͬϭϵϴϴͿ
                                             ZĞƉ͘ DŬƚŐ͘ ^ƵƉƉŽƌƚ  ;ϬϰͬϬϮͬϭϵϴϳͿ




WŚŝůŝƉ ^ŚŽĞŵĂŬĞƌ ;ĨŽƌŵĞƌ Ϳ                              >ĞĨƚ ƉƉůĞ ;ϬϰͬϮϬͬϮϬϭϲͿ
                                                          DĂƌŬĞƚŝŶŐ ^ƌ ŝƌ ;ϬϵͬϮϬͬϮϬϭϰͿ
                                                          DĂƌŬĞƚŝŶŐ ŝƌ ;ϬϯͬϬϵͬϮϬϬϵͿ
dĂŶǇĂ tĂƐŚďƵƌŶ                   DĂƚƚ &ŝƐĐŚĞƌ             ůůŝĂŶĐĞͬWĂƌƚŶĞƌƐŚŝƉ ŝƌ ;ϬϵͬϭϵͬϮϬϭϱͿ
;ƉƉ ^ƚŽƌĞ͗ KƉĞƌĂƚŝŽŶƐͿ                                   ^t ĞǀĞůŽƉ DŐƌ ϰ ;ϬϵͬϮϮͬϮϬϭϯͿ
                                                          /ŶĚƵƐƚƌǇ DĂƌŬĞƚŝŶŐ DŐƌ ϯ ;ϬϵͬϮϰͬϮϬϭϭͿ
                                                          WƌŽĚƵĐĞƌ DŐƌ ϯ ;ϬϯͬϮϴͬϮϬϭϭͿ
                                                          WƌŽĚƵĐĞƌ DŐƌ Ϯ ;ϬϴͬϭϴͬϮϬϬϴͿ
                                                          tĞď WƌŽĚƵĐĞƌ DŐƌ ϭ ;ϬϵͬϭϳͬϮϬϬϱͿ
                                                          WƌŽĚƵĐĞƌͬ^ĞŶŝŽƌ / ;ϬϲͬϭϰͬϮϬϬϰͿ
                                                          WƌŽĚƵĐĞƌ /// ;ϬϰͬϭϬͬϮϬϬϬͿ
